DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 07/01/2020, has been entered.

      Claims 1-130 have been canceled.

     Claims 131-150 have been added.

3. Election of species 

    Applicant is required to elect a single disclosed disease / disorder from 
         cancer (e.g., see claim 139; see paragraphs [00406], [00415] of the specification; e.g.,   
         cancer selected from those disclosed B CLL, bladder cancer, colorectal cancer)
     OR an autoimmune disease or inflammatory disease / disorder (e.g., see claim 143; 
          (e.g., see paragraphs [00135], [00407]-[00408] of the specification; e.g., COPD, Type I 
           diabetes, IBD, etc.)
     OR an infectious disease from viral, bacterial, fungal or parasites (e.g., see paragraphs [0404],  
            [000424] of the specification
     for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

     Applicant is required to elect a single disclosed species of a disease / disorder from those cancers, autoimmune diseases, inflammatory diseases or parasitic infections disclosed in the specification as indicated above / herein  for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

    Applicant is required to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

       These species are distinct because the methods rely upon different ingredients, methods steps and endpoints, where the diseases / disorders differ in etiologies and therapeutic endpoints. 

    Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

     Therefore, they are separate and patentably distinct species.

    


     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

5. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed. 

6. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(5). 

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571) 272-0844.  The examiner can normally be reached Monday through Thursday from 7:30 am to 6:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. 

     The fax number for the organization where this application or proceeding is assigned is 571-273-8300.






/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
January 6, 2022